Exhibit 10.8.5

FIFTH LOAN MODIFICATION AGREEMENT

This Fifth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of June 29, 2009, by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (FAX 617-969-5965) (“Bank”) and SALARY.COM, INC. a Delaware
corporation with offices at 195 West Street, Waltham, Massachusetts 02451
(“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of August 10, 2006,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of August 10, 2006, as affected by a certain Waiver Agreement dated as of
June 8, 2008, between Borrower and Bank (the “Waiver Agreement”), as amended by
a certain First Loan Modification Agreement dated as of August 8, 2008, between
Borrower and Bank, as further amended by a certain Second Loan Modification
Agreement dated as of September 17, 2008, between Borrower and Bank, as further
amended by a certain Third Loan Modification Agreement dated as of October 8,
2008, and as further amended by a certain Fourth Loan Modification Agreement
dated as of March 16, 2009 (as amended from time to time, the “Loan Agreement”).
Capitalized terms used but not otherwise defined herein shall have the same
meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”). Hereinafter, the
Security Documents, together with all other documents evidencing or securing the
Obligations shall be referred to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 2.3(a) thereof:

“(i) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
(A) for times when Borrower is not Stage 1 Eligible, one quarter of one
percentage point (0.25%) above the Prime Rate, or (B) for times when Borrower is
Stage 1 Eligible, the Prime Rate, which interest shall be payable monthly in
accordance with Section 2.3(f) below.”

and inserting in lieu thereof the following:

“(i) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
(A) for times when Borrower is not Stage 1 Eligible, one half of one percentage
point (0.50%) above the Prime Rate, or (B) for times when Borrower is Stage 1
Eligible, the Prime Rate, which interest shall be payable monthly in accordance
with Section 2.3(f) below.”

 

  2 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 2.4(d) thereof:

“A fee (the “Unused Revolving Line Facility Fee”), payable monthly, in arrears,
on a calendar year basis, in an amount equal to three eighths of one percent
(0.375%) per annum of the average unused portion of the Revolving Line
(outstanding Credit Extensions made pursuant to Sections 2.1.1, 2.1.2, 2.1.3,
2.1.4 and 2.1.5 shall be considered in calculating this amount), as determined
by Bank.”



--------------------------------------------------------------------------------

and inserting in lieu thereof the following:

“A fee (the “Unused Revolving Line Facility Fee”), payable monthly, in arrears,
on a calendar year basis, in an amount equal to one half of one percent (0.50%)
per annum of the average unused portion of the Revolving Line (outstanding
Credit Extensions made pursuant to Sections 2.1.1, 2.1.2, 2.1.3, 2.1.4 and 2.1.5
shall be considered in calculating this amount), as determined by Bank.”

 

  3 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 6.2 thereof:

“(d) Within (i) thirty (30) days after the last day of each month that is not
the last month in a fiscal quarter of Borrower, or (ii) forty-five (45) days
after the last day of each month that is the last month in a fiscal quarter of
Borrower, so long as Borrower is not Stage 1 Eligible, and immediately at such
time as when Borrower is not Stage 1 Eligible, deliver to Bank a Deferred
Revenue report, in form acceptable to Bank in its sole discretion.”

and inserting in lieu thereof the following:

“(d) Intentionally omitted.”

 

  4 The Loan Agreement shall be amended by deleting the following, appearing as
Section 6.7 thereof:

“6.7 Financial Covenants.

For any time at which Borrower is not Stage 1 Eligible, Borrower shall maintain
at all such times, to be tested as of the last day of each month, unless
otherwise noted:

(a) Liquidity. Borrower’s unrestricted cash and cash equivalents at Bank or
Bank’s affiliates plus the Committed Availability of at least Fifteen Million
Dollars ($15,000,000.00).

(b) Domestic Invoices. As of the last day of each month, for the three-month
period ending on such day, Borrower shall have issued invoices to Account
Debtors located in the United States, with an aggregate value of at least
(i) for the three-month periods ending on October 31, 2008 and November 30,
2008, Eleven Million Dollars ($11,000,000.00), (ii) for the three-month period
ending on December 31, 2008, Fourteen Million Dollars ($14,000,000.00),
(iii) for the three-month periods ending on January 31, 2009, February 28, 2009
and March 31, 2009, Fifteen Million Dollars ($15,000,000.00), (iv) for the
three-month periods ending on April 30, 2009, May 31, 2009, June 30,
2009, July 31, 2009, August 31, 2009, September 30, 2009, October 31, 2009 and
November 30, 2009, Fourteen Million Dollars ($14,000,000.00), and (v) for the
three-month period ending on December 31, 2009, and for the three-month period
ending on the last day of each month thereafter, Fifteen Million Dollars
($15,000,000.00).

All financial covenants in this Section 6.7 shall be tested with respect to
Borrower (including any entity subsequently added as a “Borrower” hereunder),
Salary.com Securities Corporation, and Genesys Software Systems, Inc. together.”



--------------------------------------------------------------------------------

and inserting in lieu thereof the following:

“6.7 Financial Covenants.

For any time at which Borrower is not Stage 1 Eligible, Borrower shall maintain
at all such times, to be tested as of the last day of each month, unless
otherwise noted:

(a) Liquidity. Borrower’s unrestricted cash and cash equivalents at Bank or
Bank’s affiliates plus the Committed Availability of at least Fifteen Million
Dollars ($15,000,000.00). The financial covenant set forth in this
Section 6.7(a) shall be tested with respect to Borrower (including any entity
subsequently added as a “Borrower” hereunder), Salary.com Securities
Corporation, and Genesys Software Systems, Inc. together.

(b) Adjusted EBITDA. Adjusted EBITDA for the three-month period ending on the
last day of each month of at least: (i) ($1,300,000.00) for the three-month
period ending June 30, 2009; (ii) ($1,100,000.00) for the three-month period
ending July 31, 2009; (iii) ($1,000,000.00) for the three-month period ending
August 31, 2009; (iv) ($500,000.00) for the three-month period ending
September 30, 2009; (v) ($250,000.00) for the three-month periods ending
October 31, 2009 and November 30, 2009; (vi) $1,000,000.00 for the three-month
period ending December 31, 2009; (vii) $0.00 for the three-month periods ending
January 31, 2010 and February 28, 2010; (viii) ($700,000.00) for the three-month
period ending March 31, 2010; (ix) ($500,000.00) for the three-month period
ending April 30, 2010; (x) $0.00 for the three-month period ending May 31, 2010;
(xi) $300,000.00 for the three-month period ending June 30, 2010; and
(xii) $500,000.00 for the three-month periods ending July 31, 2010, August 31,
2010, September 30, 2010 and October 31, 2010. The financial covenant set forth
in this Section 6.7(b) shall be tested on a consolidated basis with respect to
Borrower and its Subsidiaries together.”

 

  5 The Loan Agreement shall be amended by deleting the following, appearing as
Section 7.7 thereof:

“7.7 Distributions; Investments. (a) Directly or indirectly make any Investment
other than Permitted Investments, or permit any of its Subsidiaries to do so; or
(b) pay any dividends or make any distribution or payment or redeem, retire or
purchase any capital stock, except that Borrower may repurchase its stock so
long as an Event of Default does not exist at the time of such repurchase and
would not exist after giving effect to such repurchase, provided such
repurchases do not exceed in the aggregate of Two Million Dollars
($2,000,000.00) per fiscal year.”

and inserting in lieu thereof the following:

“7.7 Distributions; Investments. (a) Directly or indirectly make any Investment
other than Permitted Investments, or permit any of its Subsidiaries to do so; or
(b) pay any dividends or make any distribution or payment or redeem, retire or
purchase any capital stock, except that Borrower may repurchase its stock so
long as an Event of Default does not exist at the time of such repurchase and
would not exist after giving effect to such repurchase, provided such
repurchases do not exceed in the aggregate of Two Million Two Hundred Fifty
Thousand Dollars ($2,250,000.00) per fiscal year.”



--------------------------------------------------------------------------------

  6 The Loan Agreement shall be amended by deleting the following definition,
appearing in Section 13.1 thereof:

““Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.”

and inserting in lieu thereof the following:

““Prime Rate” is the greater of (a) four percent (4.0%), and (b) Bank’s most
recently announced “prime rate,” even if it is not Bank’s lowest rate.”

 

  7 The Loan Agreement shall be amended by deleting the following, appearing as
subsection (l) of the definition of “Eligible Accounts” in Section 13.1 thereof:

“(l) Accounts owing from an Account Debtor with respect to which Borrower has
received deferred revenue (but only to the extent of such deferred revenue);”

and inserting in lieu thereof the following:

“(l) Intentionally omitted;”

 

  8 The Loan Agreement shall be amended by inserting the following new
definitions, appearing alphabetically in Section 13.1 thereof:

““Adjusted EBITDA” is, for Borrower and its Subsidiaries, (a) EBITDA, minus
(b) unfinanced capital expenditures, minus (c) to the extent not already
deducted from EBITDA, cash taxes, minus (d) cash stock repurchases, plus
(e) non-cash expenses approved by Bank on a case-by-case basis; provided,
however, for purposes of determining Adjusted EBITDA as of the period ended
June 30, 2009, Adjusted EBITDA shall exclude stock repurchases of Nine Hundred
Thirty Thousand Dollars ($930,000.00) made on April 1, 2009.”

““EBITDA” shall mean (a) the aggregate value of invoices issued to Account
Debtors, minus (b) expenses (determined according to GAAP), plus (c) Interest
Expense, plus (d) depreciation expense and amortization expense.

““Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).”

 

  9 The Borrowing Base Certificate appearing as Exhibit C to the Loan Agreement
is hereby deleted in its entirety and replaced with the Borrowing Base
Certificate attached as Schedule 1 hereto.

 

  10 The Compliance Certificate appearing as Exhibit D to the Loan Agreement is
hereby deleted in its entirety and replaced with the Compliance Certificate
attached as Schedule 2 hereto.

 

  B.

Waiver. Bank hereby waives Borrower’s existing defaults under the Loan Agreement
by virtue of Borrower’s failure to comply with the financial covenant set forth
in Section 6.7(b) (relative to



--------------------------------------------------------------------------------

 

issuing invoices) of the Loan Agreement (as required prior to this Loan
Modification Agreement) as of the three-month periods ended April 30, 2009 and
May 31, 2009. Bank’s waiver of Borrower’s compliance with such covenant shall
apply only to the foregoing specific periods.

4. FEES. Borrower shall pay to Bank a fee equal to Twenty-Five Thousand Dollars
($25,000.00), which fee shall be due on the date hereof and shall be deemed
fully earned as of the date hereof. Borrower shall also reimburse Bank for all
legal fees and expenses incurred in connection with this amendment to the
Existing Loan Documents.

5. PERFECTION CERTIFICATE. In connection with this Loan Modification Agreement,
Borrower has delivered to Bank an updated Perfection Certificate. Borrower
represents and warrants to Bank that (a) Borrower’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof;
(b) Borrower is an organization of the type and is organized in the jurisdiction
set forth in the Perfection Certificate; (c) the Perfection Certificate
accurately sets forth Borrower’s organizational identification number or
accurately states that Borrower has none; (d) the Perfection Certificate
accurately sets forth Borrower’s place of business, or, if more than one, its
chief executive office as well as Borrower’s mailing address (if different than
its chief executive office); (e) except as set forth in the Perfection
Certificate, Borrower (and each of its predecessors) has not, in the past five
(5) years, changed its jurisdiction of formation, organizational structure or
type, or any organizational number assigned by its jurisdiction; and (f) all
other information set forth on the Perfection Certificate pertaining to Borrower
and each of its Subsidiaries is accurate and complete.

6. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

7. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

8. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

9. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

10. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

 



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:     BANK: SALARY.COM, INC.     SILICON VALLEY BANK By:  

/s/ Bryce Chicoyne

    By:  

/s/ Larisa B. Chilton

Name:  

Bryce Chicoyne

    Name:  

Larisa B. Chilton

Title:  

Chief Financial Officer

    Title:  

Vice President

The undersigned, SALARY.COM JAMAICA LIMITED (“Salary.com Jamaica Guarantor”)
hereby ratifies, confirms and reaffirms, all and singular, the terms and
conditions of a certain Unconditional Guaranty (the “Guaranty”) dated as of
December 19, 2008, executed and delivered by Salary.com Jamaica Guarantor,
pursuant to which Salary.com Jamaica Guarantor unconditionally guaranteed the
prompt, punctual and faithful payment and performance of all Obligations of
Borrower to Bank. In addition, Salary.com Jamaica Guarantor acknowledges,
confirms and agrees that the Guaranty shall remain in full force and effect and
shall in no way be limited by the execution of this Loan Modification Agreement,
or any other documents, instruments and/or agreements executed and/or delivered
in connection herewith.

 

SALARY.COM JAMAICA LIMITED By:  

/s/ Nicholas Camelio

Name:  

Nicholas Camelio

Title:  

Director and Secretary

The undersigned, SALARY.COM SECURITIES CORPORATION (“Salary.com Securities
Guarantor”) hereby ratifies, confirms and reaffirms, all and singular, the terms
and conditions of (a) a certain Unconditional Guaranty (the “Guaranty”) dated as
of October 8, 2008, executed and delivered by Salary.com Securities Guarantor,
pursuant to which Salary.com Securities Guarantor unconditionally guaranteed the
prompt, punctual and faithful payment and performance of all Obligations of
Borrower to Bank, and (b) a certain Security Agreement (the “Security
Agreement”) dated as of October 8, 2008, between Salary.com Securities Guarantor
and Bank, pursuant to which Salary.com Securities Guarantor granted Bank a
continuing first priority security interest in the Collateral (as the term is
defined therein) to secure the payment and performance of the Obligations under
the Guaranty in accordance with the terms of the Security Agreement. In
addition, Salary.com Securities Guarantor acknowledges, confirms and agrees that
the Guaranty and Security Agreement shall remain in full force and effect and
shall in no way be limited by the execution of this Loan Modification Agreement,
or any other documents, instruments and/or agreements executed and/or delivered
in connection herewith.

 

SALARY.COM SECURITIES CORPORATION By:  

/s/ Bryce Chicoyne

Name:  

Bryce Chicoyne

Title:  

Treasurer



--------------------------------------------------------------------------------

The undersigned, GENESYS SOFTWARE SYSTEMS, INC. (“Genesys Software Systems
Guarantor”) hereby ratifies, confirms and reaffirms, all and singular, the terms
and conditions of (a) a certain Unconditional Guaranty (the “Guaranty”) dated as
of March 16, 2009, executed and delivered by Genesys Software Systems Guarantor,
pursuant to which Genesys Software Systems Guarantor unconditionally guaranteed
the prompt, punctual and faithful payment and performance of all Obligations of
Borrower to Bank, and (b) a certain Security Agreement (the “Security
Agreement”) dated March 16, 2009, between Borrower and Bank, pursuant to which
Genesys Software Systems Guarantor granted Bank a continuing first priority
security interest in the Collateral (as the term is defined therein) to secure
the payment and performance of the Obligations under the Guaranty in accordance
with the terms of the Security Agreement. In addition, Genesys Software Systems
Guarantor acknowledges, confirms and agrees that the Guaranty and Security
Agreement shall remain in full force and effect and shall in no way be limited
by the execution of this Loan Modification Agreement, or any other documents,
instruments and/or agreements executed and/or delivered in connection herewith.

 

GENESYS SOFTWARE SYSTEMS, INC. By:  

/s/ Bryce Chicoyne

Name:  

Bryce Chicoyne

Title:  

Treasurer



--------------------------------------------------------------------------------

Schedule 1

EXHIBIT C

BORROWING BASE CERTIFICATE

 

Borrower: Salary.com, Inc.

Lender: Silicon Valley Bank

Commitment Amount: $10,000,000

 

ACCOUNTS RECEIVABLE (based on the invoice date aging)

  

1.      Accounts Receivable Book Value as of             

   $
            


2.      Additions (please explain on reverse)

   $             

3.      TOTAL ACCOUNTS RECEIVABLE

   $             

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

  

4.      Amounts over 90 days due

   $             

5.      Balance of 50% over 90 day accounts

   $             

6.      Credit balances over 90 days

   $             

7.      Concentration Limits

   $             

8.      Foreign Accounts

   $             

9.      Governmental Accounts

   $             

10.    Contra Accounts

   $             

11.    Promotion or Demo Accounts

   $             

12.    Intercompany/Employee Accounts

   $             

13.    Disputed Accounts

   $             

14.    Other (please explain on reverse)

   $             

15.    TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

   $             

16.    Eligible Accounts (#3 minus #15)

   $             

17.    ELIGIBLE AMOUNT OF ACCOUNTS (80% of #16)

   $             

CONTRACT BILLINGS

  

18.    Contract Billings as of             

   $             

19.    ELIGIBLE AMOUNT OF CONTRACTUAL BILLINGS (50% of #18)

(or such lesser amount as set forth in the definition of Borrowing Base)

   $             

BALANCES

  

20.    Maximum Loan Amount

   $             

21.    Total Funds Available Lesser of #20 or (#17 plus #19)

   $             

22.    Present balance owing on Line of Credit

   $             

23.    Outstanding under Sublimits

   $             

24.    RESERVE POSITION (#21 minus #22 and #23)

   $             



--------------------------------------------------------------------------------

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

 

      BANK USE ONLY COMMENTS:     Received by:  

 

      AUTHORIZED SIGNER       Date:  

 

By:  

 

    Verified:  

 

  Authorized Signer       AUTHORIZED SIGNER Date:  

 

    Date:  

 

      Compliance Status:                                        
            Yes            No



--------------------------------------------------------------------------------

Schedule 2

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK    Date:   

 

FROM:    SALARY.COM, INC.      

The undersigned authorized officer of Salary.com, Inc. (“Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (as amended, the “Agreement”), (1) Borrower is in compliance
for the period ending              with all required covenants except as noted
below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed or
has validly extended all required tax returns and reports, and Borrower has
timely paid all foreign, federal, state and local taxes, assessments, deposits
and contributions owed by Borrower except as otherwise permitted pursuant to the
terms of Section 5.9 of the Agreement, and (5) no Liens have been levied or
claims made against Borrower or any of its Subsidiaries relating to unpaid
employee payroll or benefits of which Borrower has not previously provided
written notification to Bank. Attached are the required documents supporting the
certification. The undersigned certifies that these are prepared in accordance
with generally GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes. The undersigned acknowledges
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Monthly/quarterly financial statements with Compliance Certificate    Monthly
within 30/45 days (or quarterly within 45 days – see Agreement)    Yes No Annual
financial statements (CPA Audited)    FYE within 120 days    Yes No 10-Q, 10-K
and 8-K    Within 5 days after filing with SEC    Yes No Borrowing Base
Certificate with A/R and A/P Agings and future billings schedule    Monthly
within 30/45 days when not Stage 1 Eligible    Yes No Board Projections    FYE
within 60 days, and as updated    Yes No

 

Financial Covenant

   Required    Actual   

Complies

Maintain on a Monthly Basis:

        

Minimum Liquidity

   $ 15,000,000    $                 Yes No

Adjusted EBITDA (three-month)*

   $                 $                 Yes No



--------------------------------------------------------------------------------

* As set forth in Section 6.7(b) of the Loan and Security Agreement.

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

Salary.com, Inc.       BANK USE ONLY          Received by:   

 

            AUTHORIZED SIGNER By:   

 

         Name:   

 

      Date:   

 

Title:   

 

                  Verified:   

 

            AUTHORIZED SIGNER          Date:   

 

         Compliance Status:                                        
        Yes            No



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

 

Dated:  

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Agreement shall control.

I. Liquidity (Section 6.7(a)) (Unrestricted cash and cash equivalents at Bank or
Bank’s affiliates plus Committed Availability)

 

Required:   $15,000,000  

Actual:

  $              

             No, not in compliance

               Yes, in compliance

II. Adjusted EBITDA (Section 6.7(b))

 

Required:   $               (see Section 6.7(b))

Actual:

  $              

             No, not in compliance

               Yes, in compliance